Exhibit 10.8

AMENDED AND RESTATED
POLONIA BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


As of January 1, 2005

 

--------------------------------------------------------------------------------

 

Amended and Restated
Polonia Bank
Supplemental Executive Retirement Plan


Table of Contents


ARTICLE I
Introduction
1
     
ARTICLE II
Definitions
1
     
ARTICLE III
Eligibility and Participation
3
     
ARTICLE IV
Benefits
3
     
ARTICLE V
Accounts
4
     
ARTICLE VI
Supplemental Benefit Payments
5
     
ARTICLE VII
Claims Procedures
5
     
ARTICLE VIII
Amendment and Termination
6
     
ARTICLE IX
General Provisions
7


 

--------------------------------------------------------------------------------

 

ARTICLE I
INTRODUCTION


Section 1.01
Purpose, Design and Intent.



(a)
The purpose of the Polonia Bank Supplemental Executive Retirement Plan (the
“Plan”) is to assist Polonia Bank (the “Bank”) and its affiliates in retaining
the services of key employees until their retirement, to induce such employees
to use their best efforts to enhance the business of the Bank and its
affiliates, and to provide certain supplemental retirement benefits to such
employees.



(b)
The Plan, in relevant part, is intended to constitute an unfunded “excess
benefit plan” as defined in Section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended.  In this respect, the Plan is specifically
designed to provide certain key employees with retirement benefits that would
have been provided under various tax-qualified retirement plans sponsored by the
Bank but for the applicable limitations placed on benefits and contributions
under such plans by various provisions of the Internal Revenue Code of 1986, as
amended.



(c)
The Bank is amending and restating the Plan in its entirety effective as of
January 1, 2005 to comply with Section 409A of the Code.



ARTICLE II
DEFINITIONS


Section 2.01        Definitions.         In this Plan, whenever the context so
indicates, the singular or the plural number and the masculine or feminine
gender shall be deemed to include the other, the terms “he,” “his,” and “him,”
shall refer to a Participant or a beneficiary of a Participant, as the case may
be, and, except as otherwise provided, or unless the context otherwise requires,
the capitalized terms shall have the following meanings:


(a)           “Affiliate” means any corporation, trade or business, which, at
the time of reference, is together with the Bank, a member of a controlled group
of corporations, a group of trades or businesses (whether or not incorporated)
under common control, or an affiliated service group, as described in Sections
414(b), 414(c), and 414(m) of the Code, respectively, or any other organization
treated as a single employer with the Bank under Section 414(o) of the Code.


(b)           “Applicable Limitations” means one or more of the following, as
applicable:


 
 (i)
the maximum limitations on annual additions to a tax-qualified defined
contribution plan under Section 415(c) of the Code;



 
 (ii)
the maximum limitation on the annual amount of compensation that may, under
Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans; and



 
 (iii)
the maximum limitations, under Sections 401(k), 401(m), or 402(g) of the Code,
on pre-tax contributions that may be made to a qualified defined contribution
plan.



(c)           “Bank” means Polonia Bank and its successors.


(d)           “Board of Directors” means the Board of Directors of the Bank.

 
1

--------------------------------------------------------------------------------

 


(e)           “Change in Control” means the earliest occurrence of a “change in
ownership,” “change in effective control,” or “change in ownership of a
substantial portion of assets” for purposes of Section 409A of the Code.


(f)           “Code” means the Internal Revenue Code of 1986, as amended.


(g)           “Committee” means the person(s) designated by the Board of
Directors, pursuant to Section 9.02 of the Plan, to administer the Plan.


(h)           “Common Stock” means the common stock of the Company.


(i)           “Company” means Polonia Bancorp and its successors.


(j)           “Eligible Individual” means any Employee who participates in the
ESOP or the 401(k) Plan, as the case may be, and whom the Board of Directors
determines is one of a “select group of management or highly compensated
employees,” as such phrase is used for purposes of Sections 101, 201, and 301 of
ERISA.


(k)           “Employee” means any person employed by the Bank or an Affiliate.


(l)           “Employer” means the Bank or Affiliate thereof that employs the
Employee.


(m)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.


(n)           “ESOP” means the Polonia Bank Employee Stock Ownership Plan, as
amended from time to time.


(o)           “ESOP Acquisition Loan” means a loan or other extension of credit
incurred by the trustee of the ESOP in connection with the purchase of Common
Stock on behalf of the ESOP.


(p)           “ESOP Valuation Date” means any day as of which the investment
experience of the trust fund of the ESOP is determined and individuals’ accounts
under the ESOP are adjusted accordingly.


(q)           “Effective Date” means January 1, 2007.


(r)           “Participant” means an Eligible Employee who is entitled to
benefits under the Plan.


(s)           “Plan” means this Polonia Bank Supplemental Executive Retirement
Plan, as amended and restated.


(t)           “Separation from Service” means a Participant’s separation from
service with the Bank within the meaning of Section 409A of the Code.


(u)           “Specified Employee” means, as of a given date, a “specified
employee” as of such date for purpose of Section 409A of the Code.


(v)           “Supplemental ESOP Account” means an account established by an
Employer, pursuant to Section 5.01 of the Plan, with respect to a Participant’s
Supplemental ESOP Benefit.


(w)           “Supplemental ESOP Benefit” means the benefit credited to a
Participant pursuant to Section 4.01 of the Plan.

 
2

--------------------------------------------------------------------------------

 


(x)           “Supplemental Stock Ownership Account” means an account
established by an Employer, pursuant to Section 5.02 of the Plan, with respect
to a Participant’s Supplemental Stock Ownership Benefit.


(y)           “Supplemental Stock Ownership Benefit” means the benefit credited
to a Participant pursuant to Section 4.02 of the Plan.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


Section 3.01
Eligibility and Participation.



(a)
Each Eligible Employee may participate in the Plan.  An Eligible Employee shall
become a Participant in the Plan upon designation as such by the Board of
Directors.  An Eligible Employee whom the Board of Directors designates as a
Participant in the Plan shall commence participation as of the date established
by the Board of Directors.  The Board of Directors shall establish an Eligible
Employee’s date of participation at the same time it designates the Eligible
Employee as a Participant in the Plan.



(b)
The Board of Directors may, at any time, designate an Eligible Employee as a
Participant for any or all supplemental benefits provided for under Article IV
of the Plan.



ARTICLE IV
BENEFITS


Section 4.01
Supplemental ESOP Benefit.



As of the last day of each plan year of the ESOP, the Employer shall credit the
Participant’s Supplemental ESOP Account with a Supplemental ESOP Benefit equal
to the excess of (a) over (b), where:


(a)
Equals the annual contributions made by the Employer and/or the number of shares
of Common Stock released for allocation in connection with the repayment of an
ESOP Acquisition Loan that would otherwise be allocated to the accounts of the
Participant under the ESOP for the applicable plan year, if the provisions of
the ESOP were administered without regard to any of the Applicable Limitations;
and



(b)
Equals the annual contributions made by the Employer and/or the number of shares
of common stock released for allocation in connection with the repayment of an
ESOP Acquisition Loan that are actually allocated to the accounts of the
Participant under the provisions of the ESOP for that particular plan year,
after giving effect to any reduction of such allocation required by any of the
Applicable Limitations.



Section 4.02
Supplemental Stock Ownership Benefit.



(a)
Upon a Change in Control, the Employer shall credit to the Participant’s
Supplemental Stock Ownership Account a Supplemental Stock Ownership Benefit
equal to (i) less (ii), the result of which is multiplied by (iii), where:


 
3

--------------------------------------------------------------------------------

 


 
(i)
Equals the total number of shares of Common Stock acquired with the proceeds of
all ESOP Acquisition Loans (together with any dividends, cash proceeds, or other
medium related to such ESOP Acquisition Loans) that would have been allocated or
credited for the benefit of the Participant under the ESOP and/or this Plan, as
the case may be, had the Participant continued in the employ of the Employer
through the first ESOP Valuation Date following the last scheduled payment of
principal and interest on all ESOP Acquisition Loans outstanding at the time of
the Change in Control; and



 
(ii)
Equals the total number of shares of Common Stock acquired with the proceeds of
all ESOP Acquisition Loans (together with any dividends, cash proceeds, or other
medium related to such ESOP Acquisition Loans) and allocated for the benefit of
the Participant under the ESOP and/or this Plan, as the case may be, as of the
first ESOP Valuation Date following the Change in Control; and



 
 (iii)
Equals the fair market value of the Common Stock immediately preceding the
Change in Control.



(b)
For purposes of clause (i) of subsection (a) of this Section 4.02, the total
number of shares of Common Stock shall be determined by multiplying the sum of
(i) and (ii) by (iii), where:



 
(i)
Equals the average of the total shares of Common Stock acquired with the
proceeds of an ESOP Acquisition Loan and allocated for the benefit of the
Participant under the ESOP as of the three most recent ESOP Valuation Dates
preceding the Change in Control (or lesser number if the Participant has not
participated in the ESOP for three full years);



 
(ii)
Equals the average number of shares of Common Stock credited to the
Participant’s Supplemental ESOP Account for the three most recent plan years of
the ESOP (such that the three most recent plan years coincide with the three
most recent ESOP Valuation Dates referred to in (i) above); and



 
(iii)
Equals the original number of scheduled annual payments on the ESOP Acquisition
Loan.



ARTICLE V
ACCOUNTS


Section 5.01         Supplemental ESOP Benefit Account.


For each Participant who is credited with a benefit pursuant to Section 4.01 of
the Plan, the Employer shall establish, as a memorandum account on its books, a
Supplemental ESOP Account.  Each year, the Committee shall credit to the
Participant’s Supplemental ESOP Account the amount of benefits determined under
Section 4.01 of the Plan for that year.  The Committee shall credit the account
with an amount equal to the appropriate number of shares of Common Stock or
other medium of contribution that would have otherwise been made to the
Participant’s accounts under the ESOP but for the limitations imposed by the
Code.  Shares of Common Stock shall be valued under this Plan in the same manner
as under the ESOP.  Cash contributions credited to a Participant’s Supplemental
ESOP Account shall be credited annually with interest at a rate equal to the
combined weighted return provided to the Participant’s non-stock accounts under
the ESOP.

 
4

--------------------------------------------------------------------------------

 


Section 5.02
Supplemental Stock Ownership Account.



The Employer shall establish, as a memorandum account on its books, a
Supplemental Stock Ownership Account.  Upon a Change in Control, the Committee
shall credit to the Participant’s Supplemental Stock Ownership Account the
amount of benefits determined under Section 4.02 of the Plan.  The Committee
shall credit the account with an amount equal to the appropriate number of
shares of Common Stock or other medium of contribution that would have otherwise
been made to the Participant’s accounts under the ESOP.  Shares of Common Stock
shall be valued under this Plan in the same manner as under the ESOP.  Cash
contributions credited to a Participant’s Supplemental Stock Ownership Account
shall be credited annually with interest at a rate equal to the combined
weighted return provided to the Participant’s non-stock accounts under the ESOP.


ARTICLE VI
SUPPLEMENTAL BENEFIT PAYMENTS


Section 6.01         Payment of Supplemental ESOP Benefit.


(a)
A Participant’s Supplemental ESOP Benefit shall be paid to the Participant or,
in the event of the Participant’s death, to his beneficiary (as designated on a
form acceptable to the Employer), in a single lump sum payment as soon as
administratively practicable (but no later than 60 days) following the
Participant’s Separation from Service.  The form of the payment shall match the
form (i.e., cash, stock or other medium) in which the Employer credited the
benefit pursuant to Article V of the Plan.



(b)
A Participant shall have a non-forfeitable right to the Supplemental ESOP
Benefit credited to him under this Plan in the same percentage as he has
benefits allocated to him under the ESOP at the time the benefits become
distributable to him under the ESOP.



Section 6.02         Payment of Supplemental Stock Ownership Benefit.


(a)
A Participant’s Supplemental Stock Ownership Benefit shall be paid to the
Participant or, in the event of the Participant’s death, to his beneficiary (as
designated on a form acceptable to the Employer), in a single lump sum payment
as soon as administratively practicable (but no later than 60 days) following
the Participant’s Separation from Service.  The form of the payment shall match
the form (i.e., cash, stock or other medium) in which the Employer credited the
benefit pursuant to Article V of the Plan.



(b)
A Participant shall always have a fully non-forfeitable right to the
Supplemental Stock Ownership Benefit credited to him under this Plan.



ARTICLE VII
CLAIMS PROCEDURES


Section 7.01
Claims Reviewer.



For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Committee, unless the Committee designates another person or group
of persons as Claims Reviewer.


Section 7.02
Claims Procedure.



(a)
An initial claim for benefits under the Plan must be made by the Participant or
his beneficiary or beneficiaries in accordance with the terms of this Section
7.02.


 
5

--------------------------------------------------------------------------------

 


(b)
Not later than ninety (90) days after receipt of such a claim, the Claims
Reviewer will render a written decision on the claim to the claimant, unless
special circumstances require the extension of such 90-day period.  If such
extension is necessary, the Claims Reviewer shall provide the Participant or the
Participant’s beneficiary or beneficiaries with written notification of such
extension before the expiration of the initial 90-day period.  Such notice shall
specify the reason or reasons for the extension and the date by which a final
decision can be expected.  In no event shall such extension exceed a period of
ninety (90) days from the end of the initial 90-day period.



(c)
In the event the Claims Reviewer denies the claim of a Participant or any
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.



(d)
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Committee upon
written request submitted by the claimant or the claimant’s duly authorized
representative and received by the Committee within sixty (60) days after the
claimant receives written notification that the claimant’s claim has been
denied.  In connection with such review, the claimant or the claimant’s duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant’s views as to the issues, in writing.  The Committee shall
act to deny or accept the claim within sixty (60) days after receipt of the
claimant’s written request for review unless special circumstances require the
extension of such 60-day period.  If such extension is necessary, the Committee
shall provide the claimant with written notification of such extension before
the expiration of such initial 60-day period.  In all events, the Committee
shall act to deny or accept the claim within 120 days of the receipt of the
claimant’s written request for review.  The action of the Committee shall be in
the form of a written notice to the claimant and its contents shall include all
of the requirements for action on the original claim.



(e)
In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article VII.



ARTICLE VIII
AMENDMENT AND TERMINATION


Section 8.01
Amendment of the Plan.



The Bank may from time to time and at any time amend the Plan; provided,
however, that such amendment may not adversely affect the rights of any
Participant or beneficiary with respect to any benefit under the Plan to which
the Participant or beneficiary may have previously become entitled prior to the
effective date of such amendment without the consent of the Participant or
beneficiary.  The Committee shall be authorized to make minor or administrative
changes to the Plan, as well as amendments required by applicable federal or
state law (or authorized or made desirable by such statutes); provided, however,
that such amendments must subsequently be ratified by the Board of Directors.


Section 8.02
Termination in the Discretion of the Bank.



Except as otherwise provided in Sections 8.03, the Bank in its discretion may
terminate the Plan and distribute benefits to Participants subject to the
following requirements and any others specified under Section 409A of the Code:

 
6

--------------------------------------------------------------------------------

 


(a)
All arrangements sponsored by the Bank that would be aggregated with the Plan
under Section 1.409A-1(c) of the Treasury Regulations are terminated.



(b)
No payments other than payments that would be payable under the terms of the
Plan if the termination had not occurred are made within 12 months of the
termination date.



(c)
All benefits under the Plan are paid within 24 months of the termination date.



(d)
The Bank does not adopt a new arrangement that would be aggregated with the Plan
under Section 1.409A-1(c) of the Treasury Regulations providing for the deferral
of compensation at any time within 3 years following the date of termination of
the Plan.



(e)
The termination does not occur proximate to a downturn in the financial health
of the Bank.



Section 8.03         Termination Upon Change in  Control Event.


If the Bank terminates the Plan within thirty days preceding or twelve months
following a Change in Control, the Accounts (Supplemental ESOP Account,
Supplemental Savings Account and Supplemental Stock Ownership Account) of each
Participant shall become fully vested and payable to the Participant in a lump
sum within twelve months following the date of termination, subject to the
requirements of Section 409A of the Code.


ARTICLE IX
GENERAL PROVISIONS


Section 9.01
Unfunded, Unsecured Promise to Make Payments in the Future.



The right of a Participant or any beneficiary to receive a distribution under
this Plan shall be an unsecured claim against the general assets of the Bank or
its Affiliates, and neither a Participant, nor his designated beneficiary or
beneficiaries, shall have any rights in or against any amount credited to any
account under this Plan or any other assets of the Bank or an Affiliate.  The
Plan at all times shall be considered entirely unfunded both for tax purposes
and for purposes of Title I of ERISA.  Any funds invested hereunder shall
continue for all purposes to be part of the general assets of the Bank or an
Affiliate and available to its general creditors in the event of bankruptcy or
insolvency.  Accounts under this Plan and any benefits which may be payable
pursuant to this Plan are not subject in any manner to anticipation, sale,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Participant’s beneficiary.  The
Plan constitutes a mere promise by the Bank or Affiliate to make benefit
payments in the future.  No interest or right to receive a benefit may be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such Participant or beneficiary, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.


Section 9.02
Committee as Plan Administrator.



(a)
The Plan shall be administered by the Committee designated by the Board of
Directors of the Bank.


 
7

--------------------------------------------------------------------------------

 


(b)
The Committee shall have the authority, duty and power to interpret and construe
the provisions of the Plan as it deems appropriate.  The Committee shall have
the duty and responsibility of maintaining records, making the requisite
calculations and disbursing the payments hereunder.  In addition, the Committee
shall have the authority and power to delegate any of its administrative duties
to employees of the Bank or an Affiliate, as they may deem appropriate.  The
Committee shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Bank with respect to the
Plan. The interpretations, determinations, regulations and calculations of the
Committee shall be final and binding on all persons and parties concerned.



Section 9.03
Expenses.



Expenses of administration of the Plan shall be paid by the Bank or an
Affiliate.


Section 9.04         Statements.


The Committee shall furnish individual annual statements of accrued benefits to
each Participant, or current beneficiary, in such form as determined by the
Committee or as required by law.


Section 9.05
Rights of Participants and Beneficiaries.



(a)
The sole rights of a Participant or beneficiary under this Plan shall be to have
this Plan administered according to its provisions and to receive whatever
benefits he or she may be entitled to hereunder.



(b)
Nothing in the Plan shall be interpreted as a guaranty that any funds in any
trust which may be established in connection with the Plan or assets of the Bank
or an Affiliate will be sufficient to pay any benefit hereunder.



(c)
The adoption and maintenance of this Plan shall not be construed as creating any
contract of employment or service between the Bank or an Affiliate and any
Participant or other individual.  The Plan shall not affect the right of the
Bank or an Affiliate to deal with any Participants in employment or service
respects, including their hiring, discharge, compensation, and other conditions
of employment or service.



Section 9.06
Incompetent Individuals.



The Committee may, from time to time, establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to a Participant or beneficiary in the event that such
Participant or beneficiary is declared incompetent and a conservator or other
person is appointed and legally charged with that Participant’s or beneficiary’s
care.  Except as otherwise provided for herein, when the Committee determines
that such Participant or beneficiary is unable to manage his financial affairs,
the Committee may pay such Participant’s or beneficiary’s benefits to such
conservator, person legally charged with such Participant’s or beneficiary’s
care, or institution then contributing toward or providing for the care and
maintenance of such Participant or beneficiary.  Any such payment shall
constitute a complete discharge of any liability of the Bank or an Affiliate and
the Plan for such Participant or beneficiary.


Section 9.07
Sale, Merger or Consolidation of the Bank.



Subject to Section 8.03, the Plan may be continued after a sale of assets of the
Bank, or a merger or consolidation of the Bank into or with another corporation
or entity only if, and to the extent that, the transferee, purchaser or
successor entity agrees to continue the Plan.  Additionally, upon a merger,
consolidation or other change in control any amounts credited to Participant’s
deferral accounts shall be placed in a grantor trust to the extent not already
in such a trust.  In the event that the Plan is not continued by the transferee,
purchaser or successor entity, then the Plan shall be terminated subject to the
provisions of Section 8.02 of the Plan.  Any legal fees incurred by a
Participant in determining benefits to which such Participant is entitled under
the Plan following a sale, merger, or consolidation of the Bank or an Affiliate
of which the Participant is an Employee or, if applicable, a member of the Board
of Directors, shall be paid by the resulting or succeeding entity.

 
8

--------------------------------------------------------------------------------

 


Section 9.08         Location of Participants.


Each Participant shall keep the Bank informed of his current address and the
current address of his designated beneficiary or beneficiaries.  The Bank shall
not be obligated to search for any person.  If such person is not located within
three (3) years after the date on which payment of the Participant’s benefits
payable under this Plan may first be made, payment may be made as though the
Participant or his beneficiary had died at the end of such three-year period.


Section 9.09
Liability of the Bank and its Affiliates.



Notwithstanding any provision herein to the contrary, neither the Bank nor any
individual acting as an employee or agent of the Bank shall be liable to any
Participant, former Participant, beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Bank or any such
employee or agent of the Bank.


Section 9.10
Governing Law.



All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and, to the
extent not preempted by such laws, by the laws of the Commonwealth of
Pennsylvania.

 
9

--------------------------------------------------------------------------------

 

This Plan was originally adopted effective January 1, 2007 and is amended and
restated in its entirety effective as of December 16, 2008.


Attest:
 
POLONIA BANK
         
/s/ Paul D. Rutkowski
   
By:
/s/ Anthony J. Szuszczewicz
       
Anthony J. Szuszczewicz
       
President and Chief Executive Officer


 
10

--------------------------------------------------------------------------------

 